Citation Nr: 1237313	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-48 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, right acromioclavicular joint.

2.  Entitlement to service connection for a lumbar spine disorder.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).


FINDINGS OF FACT

1.  Prior to December 21, 2010, the evidence reflects that the Veteran's right shoulder disability manifests in pain, stiffness, weakness, locking less than once a year, flare-ups, and limited motion of the joint.  On examination, flexion of the right shoulder was at worst limited to 110 degrees and abduction to 90 degrees.  

2.  On and after December 21, 2010, the evidence reflects that the Veteran's right shoulder disability is manifested by complaints of pain, stiffness, locking episodes of less than once a year, and limited motion of the joint.  On examination, flexion of the right shoulder was to 141 degrees and abduction was to 132 degrees.

3.  A lumbar spine disorder is not related to military service.  


CONCLUSIONS OF LAW

1.  Prior to December 21, 2010, the criteria for an initial evaluation of 20 percent, but no more, for degenerative joint disease of the right acromioclavicular joint have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2012).

2.  On and after December 21, 2010, the criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right acromioclavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2012).

3.  A lumbar spine disorder was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's March 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue for service connection. 

The Veteran's claim of entitlement to an increased evaluation for degenerative joint disease of the right acromioclavicular (AC) joint arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran identified receiving private medical treatment from the Bay Medical Center.  She submitted a release form so that VA could request the records on her behalf.  The records were requested; however, the Veteran was informed during an informal conference that the records could not be obtained as she used her married name on the release form.  The Veteran was sent a letter in August 2010 so that she could submit another release form using her maiden name to obtain the identified records.  However, the Veteran did not respond to the letter and did not submit a release form using her maiden name.  While VA has a duty to assist veterans in obtaining information, there is a corresponding duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Accordingly, the Board finds that a remand to secure any additional records is not required.

Moreover, the Veteran has been afforded VA examinations in December 2008, July 2010, and December 2010 with respect to her claim of entitlement to an increased evaluation for degenerative joint disease of the right AC joint.  The Board finds that the examinations are adequate for rating purposes as the reports include examinations of the Veteran and recorded the Veteran's statements related to her symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
      
Although a medical nexus opinion has not been obtained on the issue of entitlement to service connection for a lumbar spine disorder, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The medical evidence shows that the Veteran has a current lumbar spine disability.  The February 2010 magnetic resonance imaging study (MRI) shows mild disc protrusion at the L4-L5 level.  The Veteran has reported that she has had back pain since an in-service motor vehicle accident.  However, as detailed below, the Board has found that the Veteran's statements are not credible with respect to the onset of the disorder and the allegedly chronic symptoms.  While the service treatment records show that the Veteran was involved in a motor vehicle accident, she only reported neck and right shoulder pain, with no evidence of complaints or symptoms regarding the lumbar spine.  Further, there is no evidence of a disability until years after separation from active service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Therefore, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Initial disability evaluation in excess of 10 percent

Historically, the record shows that the Veteran submitted a claim of entitlement to service connection for a right shoulder disability in March 2008.  In a January 2009 rating decision, the RO granted service connection for traumatic tendonitis, right shoulder status post scapula fracture and assigned a 10 percent evaluation, effective February 21, 2008 under Diagnostic Code 5019.  38 C.F.R. § 4.71a.  Subsequently, the October 2011 rating decision recharacterized the Veteran's service-connected disability as degenerative joint disease, right AC joint and applied Diagnostic Code 5010, continuing the 10 percent evaluation.  Id. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2012).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diagnostic Code 5019 states that bursitis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019 (2012).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Normal range of motion of the shoulder joint is from 0 to 180 degrees of forward elevation, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  See 38 C.F.R. § 4.71, Plate I (2012).  In evaluating the examination reports, forward flexion to means forward elevation, with shoulder abduction indicating motion from the side.  Id.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2012).  Limitation of motion of the shoulder is rated under the criteria set forth in Diagnostic Code 5201.  38 C.F.R. § 4.71a.  The record shows that the Veteran is right handed and therefore the ratings for the major arm, as opposed to the minor arm, are considered.  See 38 C.F.R. § 4.69 (2012).  A 20 percent evaluation is warranted for limitation of motion of the major arm to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  For limitation of motion of the major arm to midway between the side and the shoulder, a 30 percent rating is assigned.  Id.  For limitation of motion of the major arm to 25 degrees from the side, a 40 percent rating is assigned.  Id.

In December 2008, the Veteran underwent a VA joints examination.  The Veteran reported that she fractured her scapula in a motor vehicle accident in November 1994.  She stated that there was a constant pain in the shoulder like a toothache.  She reported numbness and pain down her arm for the past couple of years.  She explained that she received massage therapy, heat, has had physical therapy, and went to a chiropractor in the past.  The Veteran stated that she took Percocet, Flexeril, and Ibuprofen for the pain.  There was no history of hospitalization or surgery.  The Veteran reported pain, stiffness, and weakness.  She denied deformity, giving way, and instability.  There were no episodes of dislocation or subluxation, no locking episodes, no effusion.  She reported flare-ups of the right shoulder disability that were described as moderate and occurred daily.  The Veteran stated that she rested the arm during flare-ups and tried not to move it.  The right shoulder exhibited flexion from 0 to 110 degrees, with pain beginning at 0 degrees.  There was no additional limitation of motion on repetitive use.  The right shoulder exhibited abduction from 0 to 110 degrees, with pain beginning at 0 degrees.  The limitation of motion on repetitive use was 0 to 100 degrees with pain being responsible for the additional limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The right shoulder exhibited external rotation from 0 to 45 degrees, with pain beginning at 0 degrees.  There was no additional limitation of motion on repetitive use.  The right shoulder exhibited internal rotation from 0 to 60 degrees, with pain beginning at 0 degrees.  There was no additional limitation of motion on repetitive use.  There were no recurrent dislocations and no joint ankylosis.  The summary of the general joint condition included crepitus, tenderness, painful movement, weakness, and guarding of movement.  The December 2008 x-ray revealed an unremarkable examination of the right shoulder.  The December 2008 x-ray of the scapula revealed unremarkable frontal and lateral views of the right scapula.  The diagnosis was listed as traumatic tendinitis of the right shoulder status post scapula fracture.  It was noted that the right shoulder condition had significant effects on her occupation as she did administrative work on a computer all day, which caused increased shoulder pain.  She had to stop, rest, and change positions frequently and reported that she was not as productive as she should be due to pain.  Her disability also affected daily activities such as chores, shopping, exercise recreation, traveling, bathing, and dressing.  

The VA treatment records reveal continued complaints of right shoulder pain.  The Veteran underwent a July 2010 VA joints examination.  She reported that she was in an accident in November 1994 and injured her right scapula.  She said she could not lift the right arm up "very much" due to pain in her shoulder and could not lift heavy objects due to shoulder pain.  She reported that she had muscle spasms from the shoulder to the area of the elbow throughout the day.  The Veteran also complained of an aching pain from the shoulder to the wrist and numbness from the elbow to the hand on the ulnar side of the hand.  The Veteran reported giving way, pain, stiffness, weakness, and decreased speed of joint motion.  She also stated that her shoulder popped with certain motions and that she had joint laxity.  She did not report deformity, instability, or incoordination.  The Veteran stated that she had no locking episodes, and no effusions.  She reported flare-ups of the right shoulder disability that occurred weekly and were severe.  The Veteran stated that she used heat and medication to alleviate the flare-ups.  There were no recurrent shoulder dislocations.  On examination, there was no objective evidence of pain with active motion on the right side.  The right shoulder exhibited flexion from 0 to 110 degrees, abduction from 0 to 90 degrees, internal rotation from 0 to 55 degrees, and external rotation from 0 to 90 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Although the examiner indicated that the results did not reveal a current diagnosis for the shoulder, the July 2010 magnetic resonance imaging study of the right shoulder showed mild acromioclavicular joint degenerative, with no evidence of tendonitis or tear.  The rotator cuff was intact.

The Veteran underwent a VA joints examination in December 2010.  The Veteran reported pain and stiffness.  She denied deformity, giving way, instability, weakness, and incoordination.  There was no decreased speed of joint motion.  There were no episodes of dislocation or subluxation.  There were locking episodes that occurred less than once a year and no effusions or symptoms of inflammation.  There were no flare-ups of joint disease.  There were no recurrent shoulder dislocations.  The summary of general joint findings was listed as redness of the right shoulder.  There was no objective evidence of pain with active motion on the right side.  The right shoulder exhibited flexion from 0 to 141 degrees, abduction from 0 to 132 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 54 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  Id.  There was no joint ankylosis.  It was noted that the Veteran was currently unemployed as she was a full-time student.  The diagnosis was listed as degenerative joint disease of the right shoulder and the disability's impact on occupation was pain.  There were also effects on usual daily activities.  

In reviewing the evidence of record, prior to December 21, 2010, the Veteran's right shoulder disability meets the criteria for an initial evaluation of 20 percent, but no more.  Prior to December 21, 2010, the evidence reflects that the Veteran's service-connected right shoulder disability at its worst was manifested by flexion to at least 110 degrees and abduction to 90 degrees.  In assessing limitation of motion under Diagnostic Code 5201, the criteria for a higher evaluation may be met by considering limitations of motion in either forward flexion or abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Considering the finding of abduction to 90 degrees at shoulder level in July 2010, and the finding of 100 degrees of abduction with pain throughout motion on examination in 2008, an initial 20 percent disability evaluation under Diagnostic Code 5201 for limitation of motion of the arm at shoulder level prior to December 21, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5201; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

However, the Veteran's disability does not warrant an initial evaluation in excess of 20 percent prior to December 21, 2010.  Diagnostic Code 5201 provides for the assignment of a 30 percent disability evaluation for the major extremity when limitation of motion is midway between side and shoulder level.  The record presents no basis for the assignment of any higher evaluation for the right shoulder prior to December 21, 2010.  On examination in December 2008, the range of motion on abduction of the right shoulder was to 110 degrees, with additional limitation of motion to 100 degrees on repetitive use.  On examination in July 2010, there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  Thus, the preponderance of the evidence does not show that the right shoulder disability has experienced additional functional loss beyond that contemplated by a 20 percent evaluation.  See Id.  Accordingly, an initial evaluation in excess of 20 percent prior to December 21, 2010 is not warranted.  

Effective December 21, 2010, the Board finds that the evidence of record does not warrant an evaluation in excess of 10 percent.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The December 21, 2010 VA examination report shows that the service-connected right shoulder exhibited flexion from 0 to 141 degrees and abduction from 0 to 132 degrees.  As noted above, a 20 percent evaluation is warranted for limitation of motion of the major arm to shoulder level at 90degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The December 2010 VA examination report showed no additional functional loss as there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Accordingly, the service-connected right shoulder does not meet the criteria for a compensable evaluation based on limitation of motion on and after December 21, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Nevertheless, as degenerative joint disease has been shown by x-ray evidence, a 10 percent evaluation for the Veteran's service-connected right shoulder disorder is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, a rating in excess of the currently assigned 10 percent evaluation for the Veteran's service-connected right shoulder disorder is not warranted.

Throughout the entire appeal period there was no evidence of malunion, nonunion, or fibrous union of the clavicle, scapula, or humerus and the evidence shows that there has never been dislocation of any right shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2012).  Moreover, there is no evidence of ankylosis of the right shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2012).  Accordingly, these diagnostic codes provide no basis for an evaluation greater than those assigned herein.

The Veteran reported that she had numbness and tingling going down her right shoulder and arm.  These symptoms were evaluated by the December 2010 VA examiner.  The VA examination demonstrated a normal sensory examination findings of the right upper extremity and normal reflex examination findings.  The detailed motor examination was also normal.  Therefore, a separate evaluation for any other manifestations of the right shoulder disability is not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the current evaluation inadequate.  Prior to December 21, 2010, the Veteran's disability has been assigned a 20 percent disability evaluation under Diagnostic Code 5201 due to pain, stiffness, weakness, locking less than once a year, flare-ups, and limited of flexion of the right shoulder at worst to 110 degrees and abduction to 90 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability evaluation assigned for her service-connected right shoulder disability.  Although evaluations in excess of 20 percent are available, the medical evidence of record does not demonstrate that manifestations were present in this case to warrant an evaluation in excess of 20 percent.  The criteria for the assigned evaluation prior to December 21, 2010, more than reasonably describe the service-connected right shoulder disability level and symptomatology and, therefore, the assigned schedular evaluation is adequate and no referral is required.  

With respect to the period of the appeal on and after December 21, 2010, a rating of 10 percent evaluation has been assigned under Diagnostic Code 5003.  The service-connected right shoulder was manifested by complaints of pain, stiffness, locking episodes of less than once a year, and limited flexion of the right shoulder to 141 degrees and abduction to 132 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability evaluation assigned for her service-connected right shoulder disability.  Although evaluations in excess of 10 percent are available, the medical evidence of record does not demonstrate that manifestations were present in this case to warrant an evaluation in excess of the 10 percent evaluation.  The criteria for the assigned evaluation prior to December 21, 2010, more than reasonably describe the service-connected right shoulder disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, prior to December 21, 2010, the preponderance of the evidence is against an initial evaluation in excess of 20 percent.  Moreover, on and after December 21, 2010, the preponderance of the evidence is against a rating in excess of 10 percent.  Accordingly, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Veteran does not raise and the record does not reasonable raise a claim for a total rating for compensation based on individual unemployability.  Although the recent VA examination report reflects that the Veteran is unemployed, it was noted that she is unemployed because she is currently a full-time student.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, and 1336-37 (Fed. Cir. 2006).

In the Veteran's claim dated in March 2008, she reported that she was involved in a motor vehicle accident during active service and was treated for back pain.  She stated that she has had chronic, worsening pain ever since but was not aware of VA medical care until 2002.  

The current medical evidence of record shows that the Veteran has a lumbar spine disability.  A February 2010 MRI shows mild disc protrusion at the L4-L5 level.  

The Veteran's service treatment records do not reveal complaints, symptoms, or treatment for the lumbar spine during active service.  The service treatment records reveal that the Veteran was involved in a motor vehicle accident.  The records show that the Veteran sustained a fracture of the right scapula and complained of neck pain.  The evidence demonstrates the first treatment of a lumbar spine disability was in the mid to late 2000s, years after the Veteran's separation from active service.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).

The Veteran's statements regarding manifestations of her back pain are competent evidence as to what she experiences.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In connection with this claim, the Veteran alleges that she experienced back pain ever since her in-service accident.  However, although the evidence shows that the Veteran sought treatment for her cervical spine pain and right shoulder pain, she did not report any symptoms related to her lumbar spine.  The service treatment records are completely absent for any complaints, symptoms, or treatment for the lumbar spine.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Further, there is no evidence of complaints or findings of a lumbar spine disorder until many years after active service.  Therefore, the Board finds that the Veteran's statements are not credible with respect to continuity of symptomatology and the onset of her lumbar spine pain.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by inconsistent statements and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

In addition, although the Veteran has claimed that her lumbar spine disorder is related to her accident during active duty service, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the origin or cause of a lumbar spine disability is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board therefore finds that the question of whether a current lumbar spine disorder is due a motor vehicle accident or any other incident during her active military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of her lumbar spine disorder.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In light of the above, the preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt rule does not apply to this claim, and service connection for a lumbar spine disorder is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Prior to December 21, 2010, an initial evaluation of 20 percent for degenerative joint disease, right AC joint is granted, subject to the statutes and regulations governing the payment of monetary benefits.

On an after December 21, 2010, an evaluation in excess of 10 percent for degenerative joint disease, right AC joint is denied.

Service connection for a lumbar spine disorder is denied.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


